Appellate Case: 21-3157     Document: 010110701210       Date Filed: 06/24/2022   Page: 1
                                                                FILED
                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                            June 24, 2022
                          _______________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
     UNITED STATES OF AMERICA,

            Plaintiff - Appellee,
                                                            No. 21-3157
     v.                                          (D.C. No. 2:14-CR-20030-KHV-3)
                                                             (D. Kan.)
     ALLEN J. WILLIAMS,

            Defendant - Appellant.
                        _______________________________________

                              ORDER AND JUDGMENT *
                          ________________________________________

 Before BACHARACH, BALDOCK, and EID, Circuit Judges.
                ________________________________________

          This appeal involves interpretation of a district court’s explanation

 of the length of supervised release. The written judgment itself is clear.

 But the defendant argues that this written judgment conflicts with the

 district court’s oral pronouncement at sentencing.




 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and the parties’ briefs. See Fed. R.
 App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-3157   Document: 010110701210   Date Filed: 06/24/2022   Page: 2



       If the defendant is right, the oral pronouncement would control. So

 the defendant moved for the district court to make a clerical correction to

 the written judgment. The district court denied the motion for clerical

 correction, viewing the oral pronouncement as ambiguous (rather than

 inconsistent with the written judgment). We agree with the district court.

 1.    The court was orally clear on its intent, but was unclear on how
       to carry out that intent.

       The confusion stemmed from dual proceedings against the defendant

 in the Western District of Missouri and the District of Kansas. The

 Western District of Missouri imposed a prison sentence and supervised

 release for three years.

       The defendant was then sentenced in the District of Kansas. That

 sentence included prison terms and supervised release for two counts. The

 court explained that it intended for the defendant to serve a total of six

 years on supervised release, including the three years imposed in the

 Western District of Missouri.

       At the sentencing, the court in the District of Kansas discussed two

 ways of getting to a total of six years. The court first proposed a term

 that’d run consecutively to the term imposed in the Western District of

 Missouri. But the court then changed the breakdown, stating that the new

 term of supervised release would run concurrently with the Western

 District of Missouri’s three-year term. Both ways, the defendant would


                                        2
Appellate Case: 21-3157   Document: 010110701210    Date Filed: 06/24/2022   Page: 3



 serve a total of six years on supervised release, including the terms

 imposed in the two courts. At the end of the proceeding, however, the court

 suggested that it could adhere to the initial proposal. That suggestion

 sparked confusion.

       The court’s initial proposal was to make the supervised release terms

 in Kansas consecutive to the term imposed in the Western District of

 Missouri. Because the Western District of Missouri had imposed a three-

 year term of supervised release, the District of Kansas would impose a

 total of three years’ supervised release. So the district court initially

 proposed three years’ supervised release on each of the two counts (to run

 concurrently with each other and consecutively to the three-year term

 imposed in the Western District of Missouri). This way, the defendant

 would serve three years of supervised release in the Western District of

 Missouri and three years of supervised release in the District of Kansas.

       In imposing the sentence, however, the district court decided to

 change the breakdown for the six years of supervised release. This time,

 the court said that it would run the supervised release term concurrently,

 rather than consecutively, with the supervised release term imposed in the

 Western District of Missouri. Because the defendant was already serving

 three years’ supervised release in the Western District of Missouri, the

 court would need to impose a total of three more years. The court would

 get to the three-year total by imposing two terms of supervised release,

                                        3
Appellate Case: 21-3157    Document: 010110701210    Date Filed: 06/24/2022   Page: 4



 with both running concurrently with the Western District of Missouri’s

 three-year term. For the first count, the term would be five years; for the

 second count, the term would be one year. So after completing the Western

 District of Missouri’s three-year term, the defendant would again serve

 three more years in the District of Kansas.

       At the end of the sentencing, however, the court broached the

 possibility of returning to the initial proposal of a three-year term that runs

 consecutively to the Western District of Missouri’s three-year term: “[O]r

 we could say three years on each count, but neither one of them starts to

 run until he’s off oof supervision in the Western District of Missouri.” 1

 The court reiterated, though, that its intent was for the defendant to serve a

 total of six years, including the Western District of Missouri’s three-year

 term. 2

 2.    The written judgment implemented the second way of getting to a
       six-year total.

       Despite broaching the possibility of returning to the initial proposal,

 the district court issued a written judgment implementing the second way

 to obtain a six-year total of supervised release:

       Upon release from imprisonment, the defendant shall be on
       supervised release for a term of five years on Count 1, and one
       year on Count 2, to be served consecutively to Count 1. This term

 1
       R. vol. 4, at 22.
 2
       Id.

                                         4
Appellate Case: 21-3157     Document: 010110701210   Date Filed: 06/24/2022   Page: 5



       of supervised release shall run concurrently with the supervised
       release term previously imposed in the Western District of
       Missouri. 3
 So for the first count, the defendant received a five-year term of supervised

 release. For the second count, the defendant received another one-year

 term of supervised release, to run consecutively to the five-year term on

 the first count. The total (six years) in the District of Kansas would run

 concurrently with the three-year term in the Western District of Missouri.

 The result was a total of six years of supervised release in the two

 districts.

 3.    The defendant invoked the power to make clerical corrections to
       the judgment.

       The defendant sought clerical correction under Fed. R. Crim. P. 36,

 which allows the court to correct clerical errors in the judgment. 4 Invoking

 this rule, the defendant argued that the written judgment had improperly

 changed the terms of the sentence. The district court denied the motion,

 reasoning that

             the oral explanation had been ambiguous and

             the written judgment accurately reflected the sentence imposed.




 3
       Id. vol. 1, at 66.
 4
       United States v. Blackwell, 81 F.3d 945, 948–49 (10th Cir. 1996).

                                          5
Appellate Case: 21-3157   Document: 010110701210   Date Filed: 06/24/2022   Page: 6



 4.    We need not decide the standard of review.

       The threshold issue is the standard of review. We’ve not issued a

 published opinion stating the standard for review of motions for clerical

 correction. Other circuits differ on whether to apply the de novo standard,

 the abuse-of-discretion standard, or the clear-error standard. 5 We need not

 decide the applicable standard of review because we’d affirm under any of

 these standards.

 5.    An ambiguity existed in the oral pronouncement.

       When orally explaining the sentence, the court made it clear that it

 was intending to require six years of supervised release between the two




 5
       Compare United States v. Vanderhorst, 927 F.3d 824, 826 (4th Cir.
 2019) (legal issue reviewed de novo), United States v. Mackay, 757 F.3d
 195, 197 (5th Cir. 2014) (de novo review), United States v. Robinson, 368
 F.3d 653, 655–56 (6th Cir. 2004) (reviewing de novo the district court’s
 legal conclusion that a clerical error existed), United States v. Portillo,
 363 F.3d 1161, 1164 (11th Cir. 2004) (conducting de novo review of the
 district court’s application of Rule 36 to correct clerical errors in its
 judgment), and United States v. Burd, 86 F.3d 285, 287 (2d Cir. 1996)
 (reviewing de novo the district court’s application of Rule 36 to undisputed
 facts), with United States v. Bergmann, 836 F.2d 1220, 1221 (9th Cir.
 1988) (applying the clear-error standard to determine whether the clerk had
 erred in describing the sentence and applying de novo review over legal
 questions), with United States v. Niemiec, 689 F.2d 688, 692 (7th Cir.
 1982) (applying the abuse-of-discretion standard when reviewing the
 denial of a motion for clerical correction), and United States v. Martinez,
 613 F.2d 473, 482 (3d Cir. 1980) (stating that the district court had
 discretion under Rule 36 to correct the clerk’s clerical error in cancelling a
 bond).

                                        6
Appellate Case: 21-3157   Document: 010110701210   Date Filed: 06/24/2022   Page: 7



 districts. 6 To reach the six-year total, however, the court voiced two

 different sets of terms. The first set involved a term of supervised release

 that would run consecutively to the term already imposed in the Western

 District of Missouri; the second set involved a term of supervised release

 that would run concurrently with the Western District of Missouri’s term.

 Though the two sets created the same duration of supervised release (six

 years), the breakdown differed in the district court’s two articulations at

 the sentencing.

       Though the defendant denies ambiguity, he relies solely on the

 court’s initial proposal. This proposal was clear, but the court later

 changed the breakdown of the supervised release terms in imposing his

 sentence:

       The Court: Earlier I said three years, but I think the way we’ll
       do it is to say six years. The first five years of that will run
       concurrently with the supervised release that the western District
       of Missouri has imposed and the -- and there will be one
       additional year that will be served concurrently to that process.
       So the overall term of supervised release – wait.

       [Defense counsel]: Consecutively you meant on that last year.

       The Court: Yes or we could say three years on each count, but
       neither one of them starts to run until he’s off of supervision in
       the Western District of Missouri. But the intent is that he would
       be on supervised release for six years between us and them. 7

 6
       R. vol. 4, at 22 (“But the intent is that he would be on supervised
 release for six years between us and them.”).
 7
       Id.

                                        7
Appellate Case: 21-3157   Document: 010110701210   Date Filed: 06/24/2022   Page: 8




 From this exchange, the district court unambiguously intended to require

 six years of supervised release between the terms in the Western District of

 Missouri and the District of Kansas.

       After making this unambiguous change, however, the court broached

 the possibility of returning to the initial proposal, stating that “we could

 say” that there would be two terms of three years. 8 This remark created

 ambiguity on whether the terms would be 3 years/3 years or 5 years/1 year.

 Given that ambiguity, the court could use the written judgment to clarify

 the intended sentence. 9

 6.    The defendant hasn’t preserved a challenge to the validity of
       the supervised release terms.

       The defendant argues that the sentencing guidelines prevented the

 District of Kansas from imposing consecutive five-year and one-year terms

 of supervised release on the two Kansas counts. The government agrees

 that the court erred in making the supervised release terms consecutive for

 the two counts. But the error does not entitle the defendant to relief for

 two reasons: (1) He forfeited the argument by omitting it in the motion




 8
       Id.
 9
      United States v. Villano, 816 F.2d 1448, 1450–51 (10th Cir.
 1987).

                                        8
Appellate Case: 21-3157   Document: 010110701210    Date Filed: 06/24/2022   Page: 9



 filed in district court, 10 and (2) he does not argue that the illegality would

 have removed the ambiguity. 11

                                      * * *

       The district court’s oral pronouncement contained an ambiguity by

 discussing two different ways of sentencing the defendant to supervised

 release. Given this ambiguity, the court used the written judgment to

 clarify the terms. This use of the written judgment was appropriate, so we

 affirm.

                                         Entered for the Court


                                         Robert E. Bacharach
                                         Circuit Judge




 10
       The defendant does not argue that the district court committed plain
 error in denying his motion for clerical correction. So we do not consider
 the possibility of a plain error. See United States v. Garcia, 936 F.3d 1128,
 1131 (10th Cir. 2018) (stating that arguments not raised before the district
 court are forfeited and that the failure to urge plain error would waive the
 issue).
 11
       The government argues that the defendant cannot obtain relief under
 other provisions, including 28 U.S.C. § 2255, 18 U.S.C. § 3582(c)(1)(B),
 or Fed. R. Crim. P. 35. We need not decide whether the defendant has other
 available remedies because he hasn’t asserted them here. We are reviewing
 a motion for clerical correction of the judgment, not a motion under
 § 2255, § 3582(c)(1)(B), or Rule 35.

                                         9